Title: 6th.
From: Adams, John Quincy
To: 


       A Parson Allen preach’d this day for Mr. Carey. I went to hear him in the forenoon. His Sermon was sensible, but his delivery was quite disagreeable: his manner of speaking was so singular that several times it was with difficulty I restrained myself from laughing. I did not feel a great inclination to hear him again, and I therefore, went in the afternoon, and heard Mr. Murray. He is an orator; but if he did not betray such a consciousness of his own powers, while in the pulpit, he would be much more pleasing to me. There is no situation perhaps in which that consummate art of concealing art, is more requisite, than in the desk. Art is undoubtedly necessary in speaking to command the attention of an audience; but if that art is apparent, the solemnity of the occasion, greatly tends to increase the disgust which I always conceive, against affectation. For when a preacher appears so wholly occupied with the admiration of his own rhetorical talents; it seems he can have but little concern for the important subject, of which his eloquence is only the instrument, and which ought to be the chief, I had almost said the only object of his thoughts.
      